          Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                   Office: 124-04 Metropolitan Avenue Kew Gardens, New York 11415


                                                                June 14, 2019
BY ECF
Honorable Judge Lois Bloom
United States District Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:   Dennis v. Carlisle Etcetera LLC., 18-cv-07109(NGG)(LB)


Dear Magistrate Bloom,


         This firm represents Plaintiff Derrick U Dennis (“Plaintiff”). Pursuant to the May 14, 2019
Order of this Court, counsel for Plaintiff and counsel for Carlisle Etcetera (“Defendant”) submit this
joint letter on behalf of all parties to inform the Court of the status of settlement negotiations. As
indicated at our May 14, 2019 conference before the Court, it is Defendants position that they their
client has agreed to a website remediation plan and Defendants have already begun implementation
of that plan. However, Plaintiff has not agreed on that position. Plaintiff is requesting injunctive relief
of remediation along with ongoing monitoring and compliance of Defendant’s website. Thus, the
parties have been unable to agree on settlement on both the injunctive relief along with the monetary
component on this matter. As noted in the Rule 26(f) statement filed by the parties, it is Defendant’s
position that an early settlement conference would assist the parties in reaching a resolution and
Plaintiff does not agree to an early settlement conference.


                                                        Cordially,

                                                                /s/Jonathan Shalom
                                                                Jonathan Shalom, Esq.
                                                                SHALOM LAW, PLLC.
                                                                124-04 Metropolitan Ave
                                                                Kew Gardens, NY 11415
                                                                (718)-971-9474
                                                                Jshalom@JonathanShalomLaw.com
